 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    OLGA CASILDO, et al.,                            CASE NO. 1:17-cv-00601-LJO-JLT
12           Plaintiffs,                               ORDER DENYING STIPULATION TO
                                                       AMEND CASE SCHEDULE
13           v.                                        (Doc. 35)
14    ESPARZA ENTERPRISES, INC,
15                         Defendant.
16

17          As noted by their stipulation, the Court stayed this case for an extended period to allow a related

18   appeal to be decided and which resulted in the dismissal of the class claims. (Doc. 16) Since that time,

19   the parties have been periodically discussing settlement to no avail. (Doc. 32 at 4; Doc. 35 at 2) During

20   this time, it appears they have not diligently sought to complete discovery and the deadline for doing so

21   is fast approaching. (Doc. 24) Consequently, they’d like to reconsider settlement without having to

22   conduct discovery and seek to extend the nonexpert discovery period by four months and all remaining

23   dates by about two months. (Doc. 35 at 2-3) Unfortunately, delayed or ongoing settlement discussions

24   do not constitute good cause to amend the case schedule. Johnson v. Mammoth Recreations, Inc., 975

25   F.2d 604, 610 (9th Cir. 1992).

26          Though the Court applauds the parties’ willingness to compromise, nothing in the

27

28
 1   stipulation1 supports good cause to amend the case schedule and, therefore, the stipulation is

 2   DENIED.

 3
     IT IS SO ORDERED.
 4

 5       Dated:      January 4, 2019                                   /s/ Jennifer L. Thurston
                                                              UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
              1
                In addition, the proposed amended schedule, is unworkable for the Court. Judge Ishii only hears
28   dispositive motions on Mondays at 10:30, he requires seven weeks between the hearing on the dispositive motions
     and the pretrial conference and the trial must be at least eight weeks after the pretrial conference.
